Citation Nr: 1135899	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  09-02 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran had active service from April 1993 to June 1994, March 2000 to June 2000, and from May 2002 to April 2004.  He received the Combat Infantryman Badge (CIB).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, that denied service connection for bilateral hearing loss and tinnitus.  It is also on appeal from a November 2008 rating decision that granted service connection for PTSD, and assigned a 30 percent evaluation. 

When this case was previously before the Board in February 2011, it was remanded for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The development requested by the Board's February 2011 remand was not fully completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Thus, in the present case additional development must be conducted.

The Board's February 2011 remand requested that the Veteran be scheduled for a VA examination with an audiologist to determine the etiology, nature, and severity of any hearing loss or tinnitus disorders the Veteran may have.  A February 2011 notation in the claims file by a VA employee provides that the Veteran's mother had informed her that the Veteran was incarcerated and would be released perhaps around December 2011.  The VA employee informed the Veteran's mother that the examination would have to be cancelled.  

VA's duty to assist incarcerated Veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement, as such individuals are entitled to the same care and consideration given to their fellow Veterans.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  In this regard, the Board is cognizant that VA does not have the authority to require a correctional institution to release a veteran so that VA can provide him the necessary examination at the closest VA medical facility.  See, e.g., 38 U.S.C.A. § 5711.  Nevertheless, VA's duty to assist an incarcerated veteran includes: (1) attempting to arrange transportation of the claimant to a VA facility for examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination work sheets; or (3) sending a VA or fee-basis examiner to the correctional facility to conduct the examination.  See Bolton, 8 Vet. App. at 191.

In the current case, the evidence reflects that the Veteran may be released in December 2011.  Thus, it would be helpful for VA to either determine the Veteran's release date, if possible, and reschedule an audio examination after that date, or attempt to use an alternative method to conduct an audio examination during his incarceration.  

In addition, the Board's February 2011 remand noted that a November 2008 rating decision granted service connection for PTSD, and assigned a 30 percent disability evaluation.  The remand also noted that the Veteran had filed a notice of disagreement (NOD) in December 2008, but was never provided a statement of the case (SOC).  The Board requested that VA issue an SOC to the Veteran in response.  See Manlincon v. West, 12 Vet. App. 238 (1999).

VA issued an SOC in April 2011 that failed to follow the Board's remand instructions and provided erroneous information as to the claim's procedural history.  The SOC interpreted the Veteran's December 2010 hearing transcript as an NOD with a September 2010 rating decision.  In fact, as the Board's February 2011 remand clearly stated, the Veteran submitted an NOD in December 2008 with the November 2008 rating decision that granted service connection for PTSD.  As a result, the SOC identified the issue as entitlement to an increased evaluation, not entitlement to an increased initial evaluation.  It stated that the rating decision on appeal was dated in September 2010, not November 2008.  By mistakenly limiting the length of the appeal period, the SOC limited the amount of potentially relevant medical evidence.

Because the Board's February 2011 instructions were not complied with on remand, the issues on appeal are not ready for appellate review and must be remanded for compliance with the prior remand.

Accordingly, the case is REMANDED for the following action:

1.  To the extent feasible in light of his status, the Veteran should be scheduled for a VA examination with an audiologist to determine the etiology, nature, and severity of any hearing loss or tinnitus disorders the Veteran may have.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The Veteran's complaints should be recorded in full.

2.  If the examiner finds evidence of a current hearing loss or tinnitus disorder, the examiner should then provide an opinion as to whether any such disorder relates to service.  

3.  The RO should then readjudicate the issues of service connection for bilateral hearing loss and tinnitus.  If a determination remains unfavorable to the Veteran, the RO should issue a Supplemental Statement of the Case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue(s).  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

4.  With regard to the increased initial evaluation for PTSD, the RO should issue an SOC that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  Provide the Veteran the appropriate amount of time in which to submit a substantive appeal.  If the Veteran perfects his appeal of the issue, the appeal should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


